Wade, C. J.
1. The only special ground of the motion for a new trial not being referred to in the briefs of counsel for the plaintiff in error, it will be treated as abandoned.
2. There was some evidence from which the jury might have inferred that the presence of the cow in close proximity to the track of the defendant and its evident intention and effort to cross the same' must have been discovered by the employees in charge of the locomotive in ample time to -have checked or entirely stopped the movement of the train before coming into collision with the animal, if the engineer and fireman had been free from negligence (as they testified), in maintaining a careful lookout, and therefore we cannot say that the finding to the effect that the presumption of negligence had not been entirely rebutted was wholly unauthorized.

Judgment affirmed.


Jenlcins and hulee, JJ., concur.